PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
FAIST et al.
Application No. 16/667,558
Filed: 29 Oct 2019
For: METHOD AND APPARATUS FOR PROVIDING ACCESS INFORMATION FOR AN ACCESS TO A FIELD DEVICE FOR PROCESS INDUSTRY
:
:
:
:	DECISION ON PETITION
:
:
:
:


This is a decision on the request for a corrected patent application publication under 
37 CFR 1.221(b), received on July 21, 2020, for the above-identified application.

The request is granted

Applicant requests that the application be republished because the patent application publication contains an error in the foreign priority.

37 CFR 1.221 (b) is applicable “only when the Office makes a material mistake which is apparent from Office records…. Any request for a corrected publication or revised patent application publication other than provided as provided in paragraph (a) of this section must be filed within two months from the date of the patent application publication.  This period is not extendable.”  A material mistake must affect the public’s ability to appreciate the technical disclosure of the patent application publication, to determine the scope of the patent application publication, or to determine the scope of the provisional rights that an applicant may seek to enforce upon issuance of a patent. ---1

The instant request identifies material Office mistakes in the foreign priority.  

The corrected patent application publication will be published in due course, unless the patent issues before the application is republished.




/Christopher Bottorff/

Christopher Bottorff
Petitions Examiner
Office of Petitions



    
        
            
        
            
    

    
        11Changes to Implement Eighteen-Month Publication of Patent Applications, 65 FR 57023, 57038 (Sept. 20, 2000), 1239, Off. Gaz. Pat. Office Notices 63, 75 (Oct. 10, 2000) (final rule).